Citation Nr: 1735894	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-13 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness and/or asbestos exposure.  

3.  Entitlement to service connection for a urinary tract disorder, to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, to include as due to an undiagnosed illness.  

5.  Entitlement to service connection for a pelvic disorder, to include as due to an undiagnosed illness and/or asbestos exposure.  

6.  Entitlement to service connection for benign prostatic hypertrophy (BPH) (claimed as a kidney condition), to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a psychiatric disorder other than PTSD.  

8.  Entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1979 to April 1983 and from August 2008 to January 2010, including service in the Persian Gulf War.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board notes that the Veteran has relocated to Texas but the agency of original jurisdiction (AOJ) in Salt Lake City retains jurisdiction over his claims, which was noted to be for administrative purposes in a July 2010 letter.  

The record reflects that the RO considered the Veteran's October 2010 correspondence as an application to reopen the claims denied in the October 2010 rating decision.  The Board, however, construes the October 2010 correspondence as a notice of disagreement (NOD) with the October 2010 rating decision.  Thereafter, the Veteran perfected an appeal.  

In his December 2014 correspondence, initial AOJ consideration of additional evidence associated with the file since the March 2012 statement of the case was waived.  

The Board remanded this appeal in February 2015 for additional development.  That development was completed, and the case returned to the Board for further appellate review.  The Board notes that the issues of higher disability ratings for the low back, left knee, and right knee were remanded for issuance of a Statement of the Case (SOC).  Although a SOC was issued in January 2016 concerning these claims, the Veteran did not submit a timely substantive (VA Form 9 or equivalent) response.  See 38 C.F.R. § 20.200 (2016) (an appeal to the Board consists of a timely filed a NOD and, after receipt of a SOC, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement)).  As the Veteran did not perfect his appeal concerning these issues, they are not before the Board.

The issues of entitlement to service connection for a respiratory disability, a skin disorder, a urinary tract disorder, a pelvic condition, BPH, a psychiatric disorder other than PTSD, a sleep disorder, and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).
	

FINDING OF FACT

The Veteran does not have a current right ankle disability.


CONCLUSION OF LAW

The criteria to establish service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Right Ankle Disability

The Veteran contends that he has a right ankle disability related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Although the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for a right knee disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).


First, the Board finds that the Veteran does not have a current right ankle disability that has not already been attributed to a service-connected disability.  

On VA examination for the ankles in June 2010, the Veteran reported bilateral knee and ankle pain associated with muscle pain in both lower extremities.  He reported that he had no specific injury to his ankles or knees while on active duty.  However, he did endorse severe flare-ups of pain in the muscles and joints of his lower extremities occurring daily and lasting for hours at a time.  The examiner observed that the Veteran utilized a brace for his right knee, which provided stability, but no pain relief, and otherwise, no other assistive device or brace was used for any of the other joints.  Physical examination of the right ankle revealed there was no crepitus, swelling, or particular tenderness.  Range of motion was dorsiflexion to 10 degrees and plantar flexion to 30 degrees without obvious pain.  The range of motion was not additionally limited due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetition.  The examiner diagnosed normal bilateral ankles, as he found there was no pathology to render an abnormal diagnosis.  

VA treatment records show general complaints of right ankle pain, but do not show any findings or diagnosis of a right ankle condition.  The right ankle pain is also noted to be included as part of a diagnosis for bilateral leg, bilateral knee, and lower back pain.  The Veteran's report of pain, without more, is not considered a competent diagnosis of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The Board notes that the February 2015 Board decision previously awarded service connection for myofascial lumbar syndrome manifested by muscle and joint pain in the lower extremities.  Therein, the evidence discussed a June 2010 VA examination of the spine, which also showed the Veteran's competent report of a dull lower back pain that radiated to both lower extremities and the bottoms of his feet, causing muscle and joint pain.  The diagnosis was myofascial lumbar syndrome secondary to the service-connected lumbar spine degenerative joint disease.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a separate right ankle disability.

After a full review of the record, the weight of the evidence demonstrates that the Veteran does not have a current right ankle disability that has not already been attributed to a service-connected disability for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2010, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2010 and May 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in June 2010.  During that examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2015.  The Board deferred this issue pending further development and instructed the AOJ to readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a right ankle disability is denied.


REMAND

Unfortunately, the Veteran's appeal for the issues of entitlement to service connection for a respiratory disability, a skin disorder, a urinary tract disorder, a pelvic condition, BPH, a psychiatric disorder other than PTSD, a sleep disorder, and TDIU must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide these issues so that the Veteran is afforded every possible consideration.

Respiratory Disorder

With respect to service connection for a respiratory disorder, service treatment records show treatment for an upper respiratory infection in September 1981 and in January 1983.  An undated asbestos screening record associated with his first period of service during service aboard the USS Hoel (as indicated in an Abstract of Service and Medical History) reflects the Veteran's report of having been routinely exposed to asbestos or asbestos products both prior to, and during, active duty.  He indicated that during greatest exposure to asbestos, he saw asbestos dust in the air or had to wipe dust fibers off his clothing.  He further indicated that air sampling was conducted in 1980 or 1981 to measure fiber concentrations.  The record states that he was placed on the Asbestos Medical Surveillance Program (AMSP).  On the accompanying medical history to the March 1983 separation examination report, he indicated that he had or had had shortness of breath.  

During the second period of active duty, difficulty breathing was noted on a post deployment questionnaire in August 2009.  

In addition, a February 2012 VA treatment record notes the result of a PPD test was positive, and hemoptysis was noted.  An April 2010 VA treatment record reflects complaints of having a lot of mucus/cough for past 3 months.  VA treatment records also show that the Veteran has current diagnoses for allergic rhinitis and chronic sinusitis.

Although the June 2010 VA general medical examination report notes computed tomography (CT) scan of the chest in April 2010 showed no radiographic evidence of asbestos-related pleural disease or asbestosis, an incidental 2mm pleural based nodule on the right upper lobe was noted.  No opinion was provided as to whether the right upper lobe nodule was related to service, to include whether it was a manifestation of disability due to undiagnosed illness or medically unexplained chronic multi symptom illness, and relevant evidence has been added to the record since the VA examination.  As such, the examination report is inadequate.  

The Veteran received another VA examination for a respiratory disability in March 2017.  The examiner said that the Veteran did not have or had ever been diagnosed with a respiratory condition.  The examiner stated, "There is no documentary, historical, or clinical evidence of a primary respiratory condition for this veteran, including asbestosis.  Therefore, an opinion regarding a service connection for the claimed condition is not warranted."  Clearly, the examiner's opinion is based on an inaccurate factual basis.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a respiratory disability. 

Skin Disorder

With respect to skin disease, the June 2010 VA general medical examination report reflects diagnoses of urticaria with post-inflammatory hypopigmentation, epidermal inclusion cyst, and tinea pedis.  Although the examiner stated the conditions were less than likely related to any specific exposure event experienced by the Veteran during service in Southwest Asia, a rationale for the opinion was not provided.  The examiner also did not provide an opinion on whether any of these diagnoses were directly related to service.  Accordingly, the opinion is inadequate.  See Barr.  The prior Board remand did not include a directive to schedule another VA examination for a skin disability.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a skin disability.

Urinary Tract Disorder and BPH

As for a urinary tract condition, and although the June 2010 VA general medical examination report reflects symptoms to include frequency, hesitancy, weak stream, dysuria, and incontinence, no diagnosis was entered and no opinion was provided as to whether the symptoms were related to service.  

The Veteran afforded a VA examination for the male reproductive system in March 2017.  The Veteran endorsed lower urinary tract symptoms and a history of benign prostatic hypertrophy (BPH).  The examiner reported current diagnoses for erectile dysfunction (ED) and BPH, to include post-operative residuals of prostate gland injuries, infections, and hypertrophy.  The examiner noted that the Veteran's voiding dysfunction due to BPH included symptoms of increased urinary frequency, hesitancy, weak stream, and decreased force of stream.  The examiner found that the Veteran's ED etiology was multifactorial, but did not further elaborate on the potential causes involved.  The examiner referenced a medical publication that stated there was no increased risk of BPH or ED found to be associated with service in the Gulf War.  Based on this rationale, he opined, "...it is considered less likely than not that this Veteran's BPH or ED is etiologically related to Gulf War service."  However, the examiner did not provide an opinion on direct service connection for the urinary tract disabilities of ED or BPH.  Based on the foregoing, the June 2010 and March 2017 examination opinions are inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a urinary tract disorder and BPH.

Pelvic Disorder

With respect to a pelvic disability, an August 2009 computed tomography (CT) scan of the abdomen in August 2009 during the second period of active duty notes a calcified density at the medial aspect of the right lower quadrant, possibly a calcified appendicolith or calcified mesenteric lymph node.  

The June 2010 VA general medical examination report notes the reported calcium in the Veteran's pelvis "sounded like" a benign incidental finding.  Although no associated symptoms were noted, the examiner did not sufficiently address the Veteran's competent report of symptoms, to include pain with squatting.  

The March 2017 VA examiner concluded, "There is no diagnosis of... a "pelvis" disorder for this Veteran."  However, the examiner did not address the Veteran's competent report of symptoms noted in the prior VA examination or the August 2009 service treatment records.  Thus, the opinions are inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his pelvic symptoms.  

Psychiatric Disorder Other Than PTSD and a Sleep Disorder

As to service connection for a psychiatric disorder other than PTSD, an April 2010 VA treatment record reflects a diagnosis of major depressive disorder.  In addition, both the June 2010 VA sleep disorder examination report and the August 2010 mental examination report reflect a diagnosis of adjustment disorder with depressed mood and anxiety, as well as a personality disorder.  An opinion was not provided as to whether additional psychiatric disability was superimposed on the personality disorder, or whether any acquired psychiatric disorder was related to service, and in view of service connection for PTSD having been established, the Veteran is to be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder other than PTSD.  

The Veteran was afforded another VA psychiatric examination in March 2017.  The VA examiner noted that the Veteran has or has been diagnosed with a mental disorder, but would not render her own diagnosis or opinion based on "significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms..."  She discussed the validity and credibility of the Veteran's statements during the examination, but did not engage in a substantive discussion of the prior mental health diagnoses as instructed, which are presumed as valid.  Thus, the opinions are inadequate.  Barr.  As such, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his claimed psychiatric disorder.  

The June 2010 and August 2010 VA examination reports attributed a sleep disorder to adjustment disorder with depressed mood and anxiety.  Because the outcome of the claim for service connection for a psychiatric disorder other than PTSD may have an impact on the issue of service connection for a sleep disorder, the Board finds the issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  If service connection for a psychiatric disorder other than PTSD is granted, the secondary service connection claim for a sleep disorder must be readjudicated.

TDIU

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the service connection issues are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris, 1 Vet. App. at 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

In light of the above, the Board finds that additional VA examination opinions must be obtained.  To summarize, in part, while most of the prior examinations addressed the issue of a relationship between the disability and Gulf War illness, the examinations did not address direct service connection, or secondary service connection where applicable, based on the findings of the examination.  Without further clarification, the Board is without the medical expertise necessary to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, these issues are REMANDED for the following action:

1.  Forward the Veteran's claims file to an appropriate examiner to provide a supplemental opinion regarding the nature and etiology of any respiratory disorder diagnosed during the appeal period.  The examiner should note in the examination report that the claims file and this Remand were reviewed.  

It is left to the examiner's discretion whether to reexamine the Veteran.

Following review of the claims file and Remand, the examiner should identify whether the Veteran has a current diagnosis for a respiratory disorder (see above Remand narrative for discussion on current diagnoses) and provide opinions on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current respiratory diagnosis is related to service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current respiratory diagnosis is due to asbestos exposure during service (see above Remand narrative for further discussion on the asbestos claim).

c)  Whether it is at least as likely as not (50 percent probability or greater) that any current respiratory diagnosis is caused by a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia, characterized by signs or symptoms involving the respiratory system (upper or lower).  

For all opinions provided, the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation.

2.  Forward the Veteran's claims file to an appropriate examiner to provide a supplemental opinion regarding the nature and etiology of any skin disorder diagnosed during the appeal period.  The examiner should note in the examination report that the claims file and this Remand were reviewed.  

It is left to the examiner's discretion whether to reexamine the Veteran.

Following review of the claims file and Remand, the examiner should identify whether the Veteran has a current diagnosis for a skin disorder (see above Remand narrative for discussion on current diagnoses) and provide opinions on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current skin diagnosis is related to service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current skin diagnosis is caused by a "medically unexplained chronic multisymptom illness" related to service in Southwest Asia.  

For all opinions provided, the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation

3.  Forward the Veteran's claims file to an appropriate examiner provide a supplemental opinion as to the nature and etiology of any current diagnosis for a urinary tract disorder, benign prostatic hypertrophy, and pelvic disorder diagnosed during the appeal period.  The examiner should note in the examination report that the claims file and this Remand were reviewed.  

It is left to the examiner's discretion whether to reexamine the Veteran.

Following review of the claims file and Remand, the examiner should identify whether the Veteran has a current diagnosis for any urinary tract disorder, benign prostatic hypertrophy, and/or pelvic disorder (see above Remand narrative for discussion on current diagnoses and Veteran's competent reports) and provide opinions on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any current urinary tract diagnosis is related to service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any current urinary tract diagnosis is proximately caused or aggravated by a service-connected disability, to include PTSD and/or a low back disability.

c) Whether it is at least as likely as not (50 percent probability or greater) that any current BPH diagnosis is related to service.

d)  Whether it is at least as likely as not (50 percent probability or greater) that any current pelvic diagnosis is related to service.

For all opinions provided, the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation

4.  Schedule the Veteran for an appropriate VA psychiatric examination in order to determine the nature and etiology of any valid diagnosis for a psychiatric disorder other than PTSD made at any point during the appeal period.  The examiner should note in the examination report that the claims file and this Remand were reviewed.  

Following review of the claims file and Remand, the examiner should identify whether the Veteran has a current diagnosis for any psychiatric disorder (see above Remand narrative for discussion on current diagnoses) and provide opinions on the following:

a)  Whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is related to service.

b) Whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disorder is indicative of a psychiatric disorder superimposed upon the Veteran's personality disorder.

c)  Whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder is related to service, or caused or aggravated by a service-connected disability.

For all opinions provided, the examiner must include a rationale (i.e., why or why not).  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation

5.  After reviewing the examination reports for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


